Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/28/2021 in which Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1-6, 8, 9, 13, 14, 16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2019/0143204 to Aman et al (“Aman”).
As to Claim 1, Aman teaches a system, comprising: an interactive object (gamer 2s holding an article 12 [interactive object], wearing clothing 19 and having a secret message book 13...where each article 12, clothing 19 and book 13 are mobile game devices 60...receives game information from interactive gaming system 48 regarding gamer 2s, see ¶ 0045), comprising: a special effect system disposed in or on a housing of the interactive object (game access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 [object] such as sword 62-swd being used by the gamer 2s, where the determined movements are at least in part used to alter the output of secret message images A via device 22, where gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light, see ¶ 0048; where access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 being used by a gamer 2s, see ¶ 0051); 
a controller disposed in or on the housing of the interactive object that controls operation of the special effect system (game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light, see ¶ 0048; where access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 being used by a gamer 2s, see ¶ 0051); 
a plurality of environmental sensors configured to generate sensor data (game access point 30 sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light [environmental sensors to generate sensor data], see ¶ 0048); and 
a central controller that operates to: receive a plurality of user profiles for a plurality of users (the received additional gamer information for use in determining additional sales benefits includes...b) the gamer 2s's persona, avatar or personal (profile) identifying information [user profile], see ¶ 0133); 
receive sensor data from a plurality of environmental sensors of an interactive environment (game access point 30 sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light [environmental sensors to generate sensor data], see ¶ 0048; other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063); 
identify a user of the plurality of the users based on the sensor data, wherein the identified user is associated with the interactive object (game access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 [object] such as sword 62-swd being used by the gamer 2s, where the determined movements are at least in part used to alter the output of secret message images A via device 22, where gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light, see ¶ 0048; The device 22 optionally included means for detecting the presence and identity of a guest as well as tracking the gestures of an article 12 such as a wizard's wand being moved by the guest, where the gestures where interpretable as commands...other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063); 
characterize a movement or action of the interactive object based on collected data from the environmental sensors (game access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 [object] such as sword 62-swd being used by the gamer 2s, where the determined movements are at least in part used to alter the output of secret message images A via device 22, where gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light, see ¶ 0048; The device 22 optionally included means for detecting the presence and identity of a guest as well as tracking the gestures of an article 12 [movement or action for the interactive object based on collected data] such as a wizard's wand being moved by the guest, where the gestures where interpretable as commands...other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063); and 
Aman teaches communicate instructions to the controller of the interactive object to activate a special effect of the special effect system (gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light [special effect], see ¶ 0048), wherein the instructions are based on a user profile of the plurality of user profiles, the user profile being associated with the identified user (The main responsibility of the game access points 30 [special effect system] is to detect gamers 2s and their associated devices 60 for continuous updating of the gaming system 48, where the game algorithms being implemented on the gaming system 48 [controller] alter the game activities based at least in part upon the detected gamer 2s and device 60 information with respect to an access point 30 [instructions are based on a user profile of the plurality of user profiles associated with an identified user], see ¶ 0090), and the characterized movement or action of the interactive object (The device 22 optionally included means for detecting the presence and identity of a guest as well as tracking the gestures of an article 12 [movement or action for the interactive object based on collected data] such as a wizard's wand being moved by the guest, where the gestures where interpretable as commands...other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063).  
As to Claim 2, depending on Claim 1, Aman teaches wherein the plurality of environmental sensors comprise facial recognition sensors, 3D time of flight sensors, radio frequency sensors, optical sensors, or any combination thereof (multiple sensors for detecting at least the entrance into the sales point 4-sp of individual gamers 2s, where the multiple sensors include pressure sensing doormat 4-sp-dm, camera(s) 55, see ¶ 0043).
As to Claim 3, depending on Claim 1, Aman teaches wherein the sensor data comprises facial recognition data, optical data, radio frequency data, motion data, or any combination thereof (multiple sensors for detecting at least the entrance into the sales point 4-sp of individual gamers 2s, where the multiple sensors include pressure sensing doormat 4-sp-dm, camera(s) 55, see ¶ 0043).
As to Claim 4, depending on Claim 1, Aman teaches wherein the interactive object comprises one or more on-board sensors (a gamer 2s uses a secret message imaging device such as prior taught eye glasses 14 or herein taught magnifying glass 15 [on-board sensor], or the gamer uses their smart phone running a game app to capture images of any destination location, object or symbol, or secret messages, where any of the images or the timing or the sequence of their capture is then used at least in part as a gamer's actionable response to effect the gaming experience of the gamer, see ¶ 0070).  
As to Claim 5, depending on Claim 1, Aman teaches wherein the interactive object comprises a handheld object, wherein the handheld object is a sword, wand, token, book, ball, or figurine (gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light [special effect], see ¶ 0048). 
As to Claim 6, depending on Claim 1, Aman teaches wherein the interactive object comprises a wearable object, wherein the wearable object is a necklace, medallion, wristband, or hat (gamer 2s holding an article 12 [interactive object], wearing clothing 19 and having a secret message book 13...where each article 12, clothing 19 and book 13 are mobile game devices 60...receives game information from interactive gaming system 48 regarding gamer 2s, see ¶ 0045).  
As to Claim 8, depending on Claim 1, Aman teaches wherein the special effects system further comprises one or more of a haptic feedback device, a light source, or a sound system, that are activated in response to the instructions (game access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 such as sword 62-swd being used by the gamer 2s, where the determined movements are at least in part used to alter the output of secret message images A via device 22, where gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light, see ¶ 0048; The device 22 optionally included means for detecting the presence and identity of a guest as well as tracking the gestures of an article 12 [activated in response to the instructions] such as a wizard's wand being moved by the guest, where the gestures where interpretable as commands...other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063).  
As to Claim 9, depending on Claim 1, Aman teaches wherein the central controller operates to characterize the movement or action by identifying a movement pattern of the interactive object (where any access point 30 additionally uses object tracking 30-det sub-component to capture images of gamer 2s and gamer gear such as 12, 19 and 13, see ¶ 0045; game access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 [object] such as sword 62-swd being used by the gamer 2s, where the determined movements are at least in part used to alter the output of secret message images A via device 22, where gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light, see ¶ 0048; The device 22 optionally included means for detecting the presence and identity of a guest as well as tracking the gestures of an article 12 [movement or action by identifying movement pattern of interactive object] such as a wizard's wand being moved by the guest, where the gestures where interpretable as commands...other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063).
As to Claim 13, depending on Claim 1, Aman teaches wherein the interactive object comprises an optical power harvester that powers the special effect system (gamer 2s holding an article 12, wearing clothing 19 and having a secret message book 13, where each of article 12, clothing 19 and book 13 are mobile game devices 60 and comprise an electronic device such as micro-RFID 4-rfid [power harvester]... a gamer/device detection 30-det sub-component capable of detecting the encoded information imparted to the electronic device 4-rfid, where the detected encoded information is usable at least in part by the any game access point 30 for providing to gaming system 48 to uniquely identify gamer 2s, see ¶ 0045).  
As to Claim 14, Aman teaches a method, comprising: receiving sensor data from a plurality of sensors in an interactive environment (game access point 30 sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light [environmental sensors to generate sensor data], see ¶ 0048; other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063); 
identifying a plurality of interactive objects and a plurality of users in the interactive environment based on the sensor data; associating an identified interactive object with an identified user (game access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 [object] such as sword 62-swd being used by the gamer 2s, where the determined movements are at least in part used to alter the output of secret message images A via device 22, where gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light, see ¶ 0048; The device 22 optionally included means for detecting the presence and identity of a guest as well as tracking the gestures of an article 12 such as a wizard's wand being moved by the guest, where the gestures where interpretable as commands...other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063);
 tracking movement of the identified interactive object using the sensor data (game access point 30 includes an object tracking 30-ot sub-component for determining the movements of an article 12 [object] such as sword 62-swd being used by the gamer 2s, where the determined movements are at least in part used to alter the output of secret message images A via device 22, where gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light, see ¶ 0048; The device 22 optionally included means for detecting the presence and identity of a guest as well as tracking the gestures of an article 12 [movement or action for the interactive object based on collected data] such as a wizard's wand being moved by the guest, where the gestures where interpretable as commands...other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063); and 
communicating instructions to the identified interactive object to activate an on-board special effect of the interactive object based on the tracked movement and a user profile of the identified user (gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light [special effect], see ¶ 0048; (The main responsibility of the game access points 30 [special effect system] is to detect gamers 2s and their associated devices 60 for continuous updating of the gaming system 48, where the game algorithms being implemented on the gaming system 48 [controller] alter the game activities based at least in part upon the detected gamer 2s and device 60 information with respect to an access point 30 [instructions are based on a user profile of the plurality of user profiles associated with an identified user], see ¶ 0090).  
As to Claim 16, depending on Claim 15, Aman teaches comprising receiving identification information wirelessly communicated by the plurality of interactive objects to identify the plurality of interactive objects (gamer 2s holding an article 12, wearing clothing 19 and having a secret message book 13, where each of article 12, clothing 19 and book 13 are mobile game devices 60 and comprise an electronic device such as micro-RFID 4-rfid [power harvester]... a gamer/device detection 30-det sub-component capable of detecting the encoded information imparted to the electronic device 4-rfid, where the detected encoded information is usable at least in part by the any game access point 30 for providing to gaming system 48 to uniquely identify gamer 2s, see ¶ 0045).  
As to Claim 18, Aman teaches an interactive object, comprising: a housing; a detectable marker disposed on or in the housing that operates to reflect a first portion of electromagnetic radiation from an environment; communication circuitry on or in the housing that operates to: receive a second portion of the electromagnetic radiation from the environment; transmit interactive object identification information of the interactive object responsive to receiving the second portion of the electromagnetic radiation (The present invention additionally provides for the use of passive micro RFID devices embedded within destination products, where at the point-of-purchase the gamer ID information maintained within the gamer tracking system is either written to the embedded micro RFID and/or associated with the unique RFID code, such that destination products useable as game props are also identifiable by detecting the embedded RFID at a game access point, see ¶ 0019; RFID wristband 16-wb or RFID anklet 16, where the presence of electronic devices 2c, 16-wb and 16 are detectable by a reader outputting, receiving and analyzing exciter field 20-ef [reflecting a first portion of electromagnetic radiation and receiving a second portion of the electromagnetic radiation], see ¶ 0042; gamer 2s holding an article 12, wearing clothing 19 and having a secret message book 13, where each of article 12, clothing 19 and book 13 are mobile game devices 60 and comprise an electronic device such as micro-RFID 4-rfid [power harvester]... a gamer/device detection 30-det sub-component capable of detecting the encoded information imparted to the electronic device 4-rfid, where the detected encoded information is usable at least in part by the any game access point 30 for providing to gaming system 48 to uniquely identify gamer 2s, see ¶ 0045); and 
receive special effect instructions; a controller on or in the housing that receives the special effect instructions and generates a special effect command (The device 22 optionally included means for detecting the presence and identity of a guest as well as tracking the gestures of an article 12 [activated in response to the instructions] such as a wizard's wand being moved by the guest, where the gestures where interpretable as commands...other local environment sensors 32 for sensing any of a number of conditions in the local environment as well as an environment control system 34 for actuating or controlling any number of devices for creating local environment effects, see ¶ 0063); and a special effect system that receives the special effect command and activates a special effect based on the special effect command (gamer 2s views the changing secret messages A through eye glasses 14, and where game access point 30 [special effect system] sends signals to article 12 such as sword 62-swd controlling effects such as vibration and the emission of light [special effect], see ¶ 0048).  
As to Claim 20, depending on Claim 18, Aman teaches wherein the communication circuity comprises a radio-frequency identification (RFID) tag or an optical communicator (gamer 2s holding an article 12, wearing clothing 19 and having a secret message book 13, where each of article 12, clothing 19 and book 13 are mobile game devices 60 and comprise an electronic device such as micro-RFID 4-rfid [power harvester]... a gamer/device detection 30-det sub-component capable of detecting the encoded information imparted to the electronic device 4-rfid, where the detected encoded information is usable at least in part by the any game access point 30 for providing to gaming system 48 to uniquely identify gamer 2s, see ¶ 0045).  
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0143204 to Aman et al (“Aman”) in view of U.S. Patent Publication 2022/0080304 to Yamano et al (“Yamano”).
As to Claim 7, Aman depending on Claim 1, Aman fails to disclose wherein the interactive object comprises: a plurality of pressure sensors disposed on an exterior surface of the interactive object in a region corresponding to a grip portion; and wherein the controller is programmed to: receive signals from the plurality of pressure sensors; determine that a grip is associated with the identified user based on the signals; and generate a control signal to the special effect system based on the grip. Yamano teaches wherein the interactive object comprises: a plurality of pressure sensors disposed on an exterior surface of the interactive object in a region corresponding to a grip portion; and wherein the controller is programmed to: receive signals from the plurality of pressure sensors; determine that a grip is associated with the identified user based on the signals; and generate a control signal to the special effect system based on the grip (the specific type and the like of the gripping-force information are not limited. For example, a configuration in which a pressure sensor or the like for detecting the gripping force is provided in the grip portion 11 (the casing 13) of the game controller 10 and the gripping force of the user 1 is directly detected may be employed. In addition, arbitrary data capable of representing the amount of change in the gripping force or the like may be used as appropriate, see ¶ 0249).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aman with Yamano to teach wherein the interactive object comprises: a plurality of pressure sensors disposed on an exterior surface of the interactive object in a region corresponding to a grip portion; and wherein the controller is programmed to: receive signals from the plurality of pressure sensors; determine that a grip is associated with the identified user based on the signals; and generate a control signal to the special effect system based on the grip. The suggestion/motivation would have been in order to represent the amount of change in the gripping force (see ¶ 0294).
9.	Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0143204 to Aman et al (“Aman”) in view of U.S. Patent Publication 2022/0121290 to Nocon et al (“Nocon”).
As to Claim 10, Aman depending on Claim 1, Aman does not explicitly disclose wherein the activated special effect is based on a quality metric of the characterized movement or action. Nocon teaches wherein the activated special effect is based on a quality metric of the characterized movement or action (the processor records motion sensor data for an interval of time, or until motion ceases, depending on the type of gesture. At 612, the processor determines whether a number of recorded samples ‘N’ is greater or equal to a minimum number of samples. If N is less than a minimum needed to characterize a gesture envelope, the processor reverts to record another sample at 608. If N is not less than a minimum, then the processor at 614 determines whether variance between recorded samples is less than a threshold of maximum acceptable variability [quality metric]. If variability is too high and the number of samples recorded exceeds a maximum number at 616, the training session fails at 618. If variability is too high and the number of samples recorded does not exceed the maximum, then the processor reverts to record another sample at 608, see ¶ 0097).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aman with Nocon to teach wherein the activated special effect is based on a quality metric of the characterized movement or action. The suggestion/motivation would have been in order to record motion sensor data for an interval of time, or until motion ceases (see ¶ 0097).
As to Claim 11, Aman depending on Claim 10, Aman does not explicitly disclose wherein a first special effect is activated when the quality metric is above a threshold and a second special effect is activated when the quality metric is below the threshold. Nocon teaches wherein a first special effect is activated when the quality metric is above a threshold and a second special effect is activated when the quality metric is below the threshold (the processor records motion sensor data for an interval of time, or until motion ceases, depending on the type of gesture. At 612, the processor determines whether a number of recorded samples ‘N’ is greater or equal to a minimum number of samples. If N is less than a minimum needed to characterize a gesture envelope, the processor reverts to record another sample at 608. If N is not less than a minimum, then the processor at 614 determines whether variance between recorded samples is less than a threshold of maximum acceptable variability [quality metric]. If variability is too high and the number of samples recorded exceeds a maximum number at 616, the training session fails at 618. If variability is too high and the number of samples recorded does not exceed the maximum, then the processor reverts to record another sample at 608 [first special effect is activated when the quality metric is above a threshold and a second special effect is activated when the quality metric is below the threshold], see ¶ 0097).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aman with Nocon to teach wherein a first special effect is activated when the quality metric is above a threshold and a second special effect is activated when the quality metric is below the threshold. The suggestion/motivation would have been in order to record motion sensor data for an interval of time, or until motion ceases (see ¶ 0097).
As to Claim 12, Aman depending on Claim 9, Aman does not explicitly disclose wherein the activated special effect changes based on corresponding changes to the quality metric. Nocon teaches wherein the activated special effect changes based on corresponding changes to the quality metric (the processor records motion sensor data for an interval of time, or until motion ceases, depending on the type of gesture. At 612, the processor determines whether a number of recorded samples ‘N’ is greater or equal to a minimum number of samples. If N is less than a minimum needed to characterize a gesture envelope, the processor reverts to record another sample at 608. If N is not less than a minimum, then the processor at 614 determines whether variance between recorded samples is less than a threshold of maximum acceptable variability [quality metric]. If variability is too high and the number of samples recorded exceeds a maximum number at 616, the training session fails at 618. If variability is too high and the number of samples recorded does not exceed the maximum, then the processor reverts to record another sample at 608, see ¶ 0097).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aman with Nocon to teach wherein the activated special effect changes based on corresponding changes to the quality metric. The suggestion/motivation would have been in order to record motion sensor data for an interval of time, or until motion ceases (see ¶ 0097).
10.	Claim(s) 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0143204 to Aman et al (“Aman”) in view of U.S. Patent Publication 2019/0318539 to Weston.
As to Claim 15, Aman depending from Claim 13, Aman fails to disclose 
comprising emitting electromagnetic radiation into the interactive environment and detecting reflection of the electromagnetic radiation by retroreflective markers of the plurality of interactive objects, wherein tracking the movement of the identified interactive object comprises tracking a retroreflective marker associated with the interactive object. Weston teaches emitting electromagnetic radiation into the interactive environment and detecting reflection of the electromagnetic radiation by retroreflective markers of the plurality of interactive objects, wherein tracking the movement of the identified interactive object comprises tracking a retroreflective marker associated with the interactive object (tracking participants and objects within an interactive environment through the use of cameras, scales, sensors, and the like [retroreflective markers] to detect the physical presence and characteristics of the participant and objects, instead of transmitters, chips, or other electronics embedded within components carried by the participants. The tracking system provides for an enhanced entertainment experience by using physical presence and characteristics to distinguish between participants and objects, and to provide for interactive responses based on the motion or activity of the participants or associated objects, see ¶ 0022).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aman with Weston to teach emitting electromagnetic radiation into the interactive environment and detecting reflection of the electromagnetic radiation by retroreflective markers of the plurality of interactive objects, wherein tracking the movement of the identified interactive object comprises tracking a retroreflective marker associated with the interactive object. The suggestion/motivation would have been in order to provide a tracking system to distinguish between participants and objects (see ¶ 0022).
As to Claim 17, Aman depending from Claim 16, Aman fails to disclose comprising associating the identified interactive object with the retroreflective marker by identifying a closest retroreflective marker based on the sensor data to an original of a wireless signal associated with identification information of the identified interactive object.  Weston teaches comprising associating the identified interactive object with the retroreflective marker by identifying a closest retroreflective marker based on the sensor data to an original of a wireless signal associated with identification information of the identified interactive object (tracking participants and objects within an interactive environment through the use of cameras, scales, sensors, and the like [retroreflective markers] to detect the physical presence and characteristics of the participant and objects, instead of transmitters, chips, or other electronics embedded within components carried by the participants. The tracking system provides for an enhanced entertainment experience by using physical presence and characteristics to distinguish between participants and objects, and to provide for interactive responses based on the motion or activity of the participants or associated objects, see ¶ 0022). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aman with Weston to teach associating the identified interactive object with the retroreflective marker by identifying a closest retroreflective marker based on the sensor data to an original of a wireless signal associated with identification information of the identified interactive object.  The suggestion/motivation would have been in order to provide a tracking system to distinguish between participants and objects (see ¶ 0022).
As to Claim 19, Aman depending from Claim 18, Aman fails to disclose wherein the detectable marker comprises a retroreflective marker. Weston teaches wherein the detectable marker comprises a retroreflective marker (tracking participants and objects within an interactive environment through the use of cameras, scales, sensors, and the like [retroreflective markers] to detect the physical presence and characteristics of the participant and objects, instead of transmitters, chips, or other electronics embedded within components carried by the participants, see ¶ 0022).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Aman with Weston to teach wherein the detectable marker comprises a retroreflective marker.  The suggestion/motivation would have been in order to provide a tracking system to distinguish between participants and objects (see ¶ 0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694  


                                                                                                                                                                                                      /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694